In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana

           ______________________________

                 No. 06-08-00075-CV
           ______________________________


      ALAN MEAD AND OLGA MEAD, Appellants

                             V.

TWIN CREEKS COMMUNITY ASSOCIATION, INC., Appellee



      On Appeal from the 296th Judicial District Court
                   Collin County, Texas
              Trial Court No. 296-2173-07




        Before Morriss, C.J., Carter and Moseley, JJ.
          Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Alan and Olga Mead, appellants, and Twin Creeks Community Association, Inc., appellee,

have filed with this Court a joint motion to dismiss the pending appeal in this matter. The parties

represented in open court that this case was settled. In their motion to dismiss, they have agreed that

the appeal is moot. In such a case, no real controversy exists.

       We grant the motion and dismiss this appeal.



                                               Jack Carter
                                               Justice

Date Submitted:        May 27, 2009
Date Decided:          May 28, 2009




                                                  2